DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciudad et al (US 2008/0030621).
Claims 1, 18 and 20, Ciudad teaches a computer system, a method and a computer program product  for real-time integrating virtual content into a live streaming video, comprising:
receiving a stream of camera-generated video from a hardware camera; (Ciudad: The video capture device 102 (e.g., digital camera) can capture still images and/or live video and generate a video input stream of the still image or live video, [0023]: for example, during the videoconference, video of the participant 112 and the participant environment 110 are captured to generate video data, such as video stream, [0024]);
obtaining virtual content from a multimedia file, (Ciudad: [0031-0033]: The substitute image items 128 may be stored in files or may be streamed data items); and 
integrating the virtual content into the stream of the camera-generated video to generate an integrated stream of video in substantially real time, (Ciudad: Fig. 8, 808: Stage 808 merges substitute background video into video frames, [0052].  Actions are taken during a video communication, [0033, 0037]) wherein integrating the virtual content into the stream of the camera-generated video comprising integrating each frame of virtual content into each frame of the stream of the camera-generated video in substantially real time, (Ciudad: Fig. 9, Stages 902, 904, 906 and 908, [0054-0058];

wherein integrating each frame of virtual content into each frame of the stream of the camera-generated video comprises, (Ciudad: Substitute background video can be merged into the video frames, [0005]; Fig. 8, 808);
for each frame of the stream of the camera-generated video and each frame of the virtual content, (Ciudad: Fig. 9, 902, 904).
receiving a frame of the stream of the camera-generated video from the hardware camera; (Ciudad: The video capture device 102 (e.g., digital camera) can capture still images and/or live video and generate a video input stream of the still image or live video. In one implementation, the video data is captured at a rate of substantially thirty frames per second, [0023]);
receiving a frame of virtual content from the multimedia file; (Ciudad: Fig. 11, 1102);
integrating the frame of virtual content into the frame of the stream of the camera-generated video in substantially real time to generate an integrated frame of video; (Ciudad: Fig. 8, 808; Fig. 9, 908; OR Fig. 10, 1008);  and
displaying or transmitting the integrated frame of video. (Ciudad: Fig. 8, 810; Fig. 9, 910; OR Fig. 20, 1010).

Claim 2. The computer system of claim 1, wherein integrating each frame of virtual content into each frame of the stream of the camera-generated video comprises, for each frame of the stream of the camera-generated video and each frame of virtual content, receiving a frame of the stream of the camera-generated video from the hardware camera; receiving a frame of virtual content from the multimedia file; integrating the frame of virtual content into the frame of the stream of the camera-generated video in substantially real time to generate an integrated frame of video; and displaying or transmitting the integrated frame of video. (See claim 1 and  Fig. 4, [0044-0045]).
Claim 3. The computer system of claim 2, wherein integrating each frame of virtual content into each frame of the stream of the camera-generated video further comprises: processing the frame of the stream of the camera-generated video; processing the frame of the virtual content; and integrating the processed frame of the virtual content into the processed frame of the stream of the camera-generated video. (See claim 1 and a video processor 104, [0026-0031]).
Claim 4. The computer system of claim 3, wherein processing the frame of the stream of the camera-generated video comprises at least one of: (1) extracting a static background in the frame of the stream of the camera-generated video (2) replacing the static background with a virtual background; (3) detecting a motion in the frame of the stream of the camera-generated video (participant 112 moves out and in of the view of the camera 102, [0027-0028); (4) detecting a person in the frame of the stream of the camera-generated video; (5) detecting a finger of the person in the frame of the stream of the camera-generated video; or (6) detecting a finger event, in which the finger of the person is in an area where the frame of virtual content is integrated.
Claim 5. The computer system of claim 4, wherein processing the frame of the virtual content comprises: in response to detecting the finger event, in which the finger of the person is in the area where the frame of virtual content is integrated, setting a transparency level of the frame of the virtual content to semi-transparent, such that the finger of the person and the frame of virtual content are both at least partially visible. (Claim 5 depends on claim 4 specifically to an unselected feature of detecting a finger event).
Claim 6. The computer system of claim 4, wherein integrating the processed frame of the virtual content into the processed frame of the stream of the camera-generated video comprises at least one of: (1) overlaying the frame of the virtual content on top of the frame of the stream of the camera-generated video; (2) overlaying the frame of the virtual content on top of the static background of the frame of the stream of the camera-generated video; or (3) overlaying the detected person in the frame of the stream of the camera-generated video on top of the frame of the virtual content. ((participant 112 moves out and in of the view of the camera 102, [0027-0028 and Fig. 7 showing a participant overlaying the background);
Claim 7. The computer system of claim 1, wherein the multimedia file comprises at least one of an image file, a video file, [0032], a text file, a presentation file, a three-dimensional file, or a web page.
Claim 8. The computer system of claim 1, the computer system further configured to display a first graphical user interface (GUI) including a plurality of controls configured to control the integration of virtual content into the stream of the camera-generated video. (Ciudad: videoconference manager engine includes a user interface, [0030]).
Claim 16. The computer system of claim 1, the computer system further configured to record the integrated stream of video as a video file. (recording, [0027, 0040]).
Claim 17. The computer system of claim 1, the computer system further configured to stream the integrated stream of video via a network conference application. (See Abstract and Fig. 1).
Claim 19. The method of claim 18, wherein integrating each frame of virtual content into each frame of the stream of the camera-generated video further comprises: processing the frame of the stream of the camera-generated video; processing the frame of the virtual content; and integrating the processed frame of the virtual content into the processed frame of the stream of the camera-generated video, wherein processing the frame of the stream of the camera-generated video comprises at least one of: (1) extracting a static background in the frame of the stream of the camera-generated video; (2) replacing the static background with a virtual background; (3) detecting a motion in the frame of the stream of the camera-generated video; (4) detecting a person in the frame of the stream of the camera-generated video; (5) detecting a finger of the person in the frame of the stream of the camera-generated video; or (6) detecting a finger event, in which the finger of the person is in an area where the frame of virtual content is integrated, wherein processing the frame of the virtual content comprises: in response to detecting the finger event, in which the finger of the person is in the area where the frame of virtual content is integrated, setting a transparency level of the frame of the virtual content to semi-transparent, such that the finger of the person and the frame of virtual content are both at least partially visible. (See claims 3, 4 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.












Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ciudad in view of Cranfill et al (US 2011/0249074).

	Claim 9. The computer system of claim 8, wherein the plurality of controls are configured to adjust a size, a location, or an angle of rotation of virtual content relative to the stream of the camera-generated video.   
While Ciudad teaches including  a user interface which can display outgoing and incoming video streams and facilitate user input and control, he does not explicitly teach adjustment.  Cranfill teaches adjustment of size/resize, [0128, 0151, 0350].
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Cranfill into the teaching Ciudad for the purpose of providing additional control capability, i.e., making adjustment, to enhance the communication.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ciudad in view of Peng (US 2019/0018558).


Claim 10. The computer system of claim 8, wherein the computer system is further configured to display a second GUI configured to display the stream of the camera-generated video, the virtual content, or the integrated stream of video, and the first GUI comprises a floating widget that is separate from the second GUI. 
Ciudad teaches Fig. 2 comprises multiple computing devices 202 which implies multiple GUIs where each GUI is independent or separate from each other, [0035].  Ciudad does not present floating widget. Peng teaches multiple interfaces (i.e., first and second interfaces, [0012] and floating widget via Figs. 1-3, [0065-0069, 0073-0078, 0083-0087].
Therefore it would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Peng into the teaching Ciudad for the purpose of providing additional control capability for  maintaining multi-media information real-time display on intelligent terminal to solve elaborate operation of current technology for users' sharing process so that users can realize information sharing quickly and conveniently; since it is time and effort saving and can be triggered by one key, users' experience is extremely simple and perfect.
Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
					Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651